Citation Nr: 1012578	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-34 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  

2. Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from September 1972 to February 1973.  He also served in the 
U.S. Army Reserve to include the period from 1977 to 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  On the record at the hearing, the Veteran 
withdrew from the appeal the claim of service connection for 
bilateral knee pain.  

The claim of service connection for hypertension is deferred 
until the claim of service connection for left ear hearing 
loss is finally adjudicated.  

In August 2009, the Board remanded the claim of service 
connection for left ear hearing loss for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


REMAND

The Veteran asserts that left ear hearing loss is due to 
active duty and subsequent Reserve service.  Records of the 
Reserve from 1977 to 1992 show that the Veteran had left ear 
hearing loss on an audiogram for entrance to the Reserve in 
April 1977.  


In August 2009, the Board remanded the claim for another 
request of service treatment records for the period of 
active duty, verification of the Veteran's periods of active 
duty for training while in the Reserve, and a VA 
examination.  

It does not appear that the request for service treatment 
records for the period of active duty was made or that the 
specific periods of active duty for training Reserve were 
verified.  As the requested development has not been 
completed, further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Make another request for service 
treatment records for the period of active 
duty.  If no records can be found or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).
    
2. Request from the proper custodian of 
federal records the Veteran's periods of 
active duty for training while in the 
Reserve.  If no records can be found or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).
    
3. Afford the Veteran a VA audiology 
examination to determine whether it is at 
least as likely as not that pre-existing 
left ear hearing loss on entrance 
audiogram in 1977 to the Reserve was 
aggravated by subsequent periods of active 
duty for training, considering the 
audiograms in December 1980, in June 1983, 
in March 1988, and in March 1992. 



In formulating the opinion, the term 
"aggravation" means a permanent increase 
in severity, that is, a worsening of the 
underlying condition not due to the 
natural progress as contrasted to a 
worsening of symptoms.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.

4. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


